Exhibit 33.9 Wells Fargo Bank, N.A. Document Custody 1015 10th Avenue Southeast Minneapolis, MN 55414 ASSESSMENT OF COMPLIANCE WITH THE APPLICABLE SERVICING CRITERIA Management of the Document Custody Section of the Corporate Trust Services division of Wells Fargo Bank, National Association (the “Company”) is responsible for assessing compliance with the servicing criteria set forth in Item 1122(d) of Regulation AB of the Securities and Exchange Commission.Management has determined that the servicing criteria are applicable in regard to the servicing platform for the period as follows: Platform: Publicly-issued (i.e., transaction-level reporting required under the Securities Exchange Act of 1934, as amended) residential mortgage-backed securities and commercial mortgage-backed securities issued on or after January 1, 2006 for which the Company provides document custody services, excluding any such securities issued by any agency or instrumentality of the U.S. government (other than the Federal Deposit Insurance Company) or any government sponsored entity (the “Platform”).Appendix A identifies the individual transactions defined by the Company as constituting the Platform. Period:As of and for the twelve months ended December 31, 2012 (the “Period”). Applicable Servicing Criteria: The servicing criteria set forth in Item 1122(d)(1)(iv), 1122(d)(4)(i), 1122(d)(4)(ii) and 1122(d)(4)(iii), in regard to the activities performed by the Company with respect to the Platform (the “Applicable Servicing Criteria”).With respect to the Platform, servicing criterion 1122(d)(4)(iii) is applicable only as it relates to the Company’s obligation to review and maintain the required loan documents related to any additions, removals or substitutions in accordance with the transaction agreements.Management of the Company has determined that all other servicing criteria set forth in Item 1122(d) are not applicable to the Platform. With respect to the Platform and the Period, the Company’s management provides the following assertion of compliance with respect to the Applicable Servicing Criteria: 1.The Company’s management is responsible for assessing the Company’s compliance with the Applicable Servicing Criteria. 2.The Company’s management has assessed the Company’s compliance with the Applicable Servicing Criteria.In performing this assessment, management used the criteria set forth by the Securities and Exchange Commission in paragraph (d) of Item 1122 of Regulation AB. 3.The Company has determined with respect to applicable servicing criterion 1122(d)(4)(iii) that there were no activities performed during the Period with respect to the Platform, because there were no occurrences of events that would require the Company to perform such activities. 4.Based on such assessment as of and for the Period, the Company has complied, in all material respects with the Applicable Servicing Criteria. As discussed in Appendix B, the Company has amended its Assessment of Compliance with the Applicable Servicing Criteria dated February 15, 2013 to include the applicable servicing criterion 1122(d)(4)(iii) and to include certain previously omitted transactions in its Platform. KPMG LLP, an independent registered public accounting firm, has issued an attestation report with respect to management’s assertion of compliance with the Applicable Servicing Criteria as of and for the Period. WELLS FARGO BANK, National Association By: /s/Shari L. Gillund Shari L. Gillund Title: Senior Vice President Dated: August 12, 2013 Appendix A to the Company’s Assessment of Compliance with the Applicable Servicing Criteria Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? ABFC FFMLT2006-FFH1 BACM 2006-3 Y ABFC2006-HE1 BACM 2006-4 Y ABFC2006-OPT1 BACM 2006-6 Y ABFC2006-OPT2 BACM 2007-2 Y ABFC2006-OPT3 BACM 2007-3 Y ABSC RFC 2007-HE1 BACM 2007-4 Y ACE2006-ASAP1 BACM 2007-5 Y ACE2006-ASAP2 BACM 2008-1 Y ACE2006-ASAP3 BACM 2008-LS1 Y ACE2006-ASAP4 BAFC 2006-B ACE2006-ASAP5 BAFC 2006-C ACE2006-ASAP6 BAFC 2006-E ACE2006-ASL1 BAMC-ABFC2007-WMC1 ACE2006-CW1 BARC SABR2006-FR1 ACE2006-FM1 BARC SABR2006-OP1 ACE2006-FM2 BARC SABR2006-WM1 ACE2006-GP1 BARC SABR2006-WM2 ACE2006-HE1 BARC SABR2006-WM3 ACE2006-HE2 BARC, BCAP2006-AA2 ACE2006-HE3 BARC, BCAP2007-AA2 ACE2006-HE4 BARC, BCAP2007-AA3 ACE2006-OP1 BARC, SABR2006-FR2 ACE2006-OP2 BARC, SABR2006-FR3 ACE2006-SD1 BARC, SABR2006-FR4 ACE2006-SD2 BARC, SABR2006-HE1 ACE2006-SD3 BARC, SABR2006-HE2 ACE2006-SL1 BARC, SABR2006-NC1 ACE2006-SL2 BARC, SABR2006-WM4 ACE2006-SL3 BARC, SABR2007-BR2 ACE2006-SL4 BARC,BCAP2006-AA1 ACE2007-ASAP1 BARC-SABR2007-BR3 ACE2007-ASAP2 BCAP2007-AA1 ACE2007-ASL1 BCAP2007-AA4 ACE2007-HE1 BCAP2007-AA5 ACE2007-HE2 BCAP2007-AB1 ACE2007-HE3 BoAALT 2006-1 ACE2007-HE4 BoAALT 2006-2 ACE2007-HE5 BoAALT 2006-3 ACE2007-SL1 BoAALT 2006-4 ACE2007-SL2 BoAALT 2006-5 ACE2007-WM1 BoAALT 2006-6 ACE2007-WM2 BoAALT 2006-7 ARMT 2006-3 BoAALT 2006-8 BACM 2006-1 Y BoAALT 2006-9 A-1 Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? BOAALT 2007-1 BSALTA 2006-8 BoAALT 2007-2 BSALTA 2007-1 BoAMS 2006-1 BSALTA 2007-2 BoAMS 2006-2 BSALTA 2007-3 BoAMS 2006-3 BSART 2006-1 BoAMS 2006-A BSART 2006-2 BoAMS 2006-B BSART 2006-4 BOAMS 2007-1 BSART 2007-1 BoAMS 2007-2 BSART 2007-2 BOAMS 2007-3 BSART 2007-4 BOAMS 2007-4 BSART 2007-5 BSAAT 2007-1 BSMF 2006-AC1 BSABS 2006-2 BSMF 2006-AR1 BSABS 2006-3 BSMF 2006-AR2 BSABS 2006-4 BSMF 2006-AR3 BSABS 2006-AC1 BSMF 2006-AR4 BSABS 2006-AC2 BSMF 2006-AR5 BSABS 2006-AC3 BSMF 2006-SL1 Y BSABS 2006-AC4 BSMF 2006-SL2 Y BSABS 2006-AC5 BSMF 2006-SL3 BSABS 2006-IM1 BSMF 2006-SL4 BSABS 2006-SD1 Y BSMF 2006-SL5 BSABS 2006-SD2 Y BSMF 2006-SL6 BSABS 2006-SD3 BSMF 2007-AR1 BSABS 2006-SD4 BSMF 2007-AR2 BSABS 2006-ST1 BSMF 2007-AR3 BSABS 2007-1 BSMF 2007-AR4 BSABS 2007-2 BSMF 2007-AR5 BSABS 2007-AC1 BSMF 2007-SL1 BSABS 2007-AC2 BSMF 2007-SL2 BSABS 2007-AC3 BSSLT 2007-1 Y BSABS 2007-AC4 CARR-2007-FRE1 BSABS 2007-AC5 CARR-2007-RFC1 BSABS 2007-AC6 Carrington 2006-FRE1 BSABS 2007-SD1 Carrington 2006-FRE2 BSABS 2007-SD2 Carrington 2006-OPT1 BSABS 2007-SD3 CCMT 2006-C5 Y BSALTA 2006-1 CCMT 2008-C7 Y BSALTA 2006-2 CD 2006-CD2 Y BSALTA 2006-3 CD 2007-CD4 Y BSALTA 2006-4 CD 2007-CD5 Y BSALTA 2006-5 CMLT2006-RFC1 BSALTA 2006-6 CMLTI 2006-HE3 BSALTA 2006-7 CMLTI 2007-AR4 A-2 Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? CMLTI 2007-AR5 CSMC 2007-3 CMLTI 2007-AR8 CSMC 2007-4 CMLTI 2007-WFHE2 CSMC 2007-6 CMLTI 2007-WFHE3 CSMC 2007-7 CMLTI 2007-WFHE4 DBALT2006-AB1 CMRA, PHH2008-CIM1 DBALT2006-AB2 CMSC 2007-5 DBALT2006-AB3 COBALT 2006-C1 Y DBALT2006-AB4 COBALT 2007-C2 Y DBALT2006-AF1 COBALT 2007-C3 Y DBALT2006-AR1 COMM 2006-C7 Y DBALT2006-AR2 COMM 2007-C9 Y DBALT2006-AR3 COMM12-CCRE1 Y DBALT2006-AR4 COMM12-CCRE2 Y DBALT2006-AR5 COMM12-CCRE4 Y DBALT2007-1 COMM12-CCRE5 Y DBALT2007-2 CSAB 2006-1 Y DBALT2007-3 CSAB 2006-2 DBALT2007-AB1 CSAB 2006-3 DBALT2007-AR1 CSAB 2006-4 DBALT2007-AR2 CSAB 2007-1 DBALT2007-AR3 CSFB 2006-C1 Y DBALT2007-BAR1 CSFB 2006-C2 Y DBALT2007-OA1 CSFB 2006-C3 Y DBALT2007-OA2 CSFB 2006-C4 Y DBALT2007-OA3 CSFB 2006-C5 Y DBALT2007-OA4 CSFB 2007-C1 Y DBALT2007-OA5 CSFB 2007-C2 Y DBALT2007-RAMP1 CSFB 2007-C3 Y DBALTL 2006-AR6 CSFB 2007-C4 Y DBALTL 2006-OA1 CSFB 2007-C5 Y DBUBS 11-LC3 CSFB 2008-C1 Y FASC, 2006-FF16 CSFB ABSC 2006-HE3 FASC, 2006-FF8 CSFB ABSC 2006-HE5 FF 2006-FF1 Y CSFB ARMT 2006-2 FFML 2006-FF5 Y CSMC 2006-1 FFML2006-FF2 CSMC 2006-2 FFML2006-FF7 CSMC 2006-3 FFML2006-FF9 CSMC 2006-4 FREM, 2006-A CSMC 2006-7 FREM, 2006-B CSMC 2006-8 FREM, 2006-C CSMC 2006-9 FREM, 2006-D CSMC 2007-1 FREM, 2006-E CSMC 2007-2 FSMC, 2006-1 A-3 Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? FSMC, 2006-2 GSR 2006-AR2 FSMC, 2006-3 GSR 2007-AR1 FSMC, 2007-1 GSR 2007-AR2 GCMI, SV2006-OPT1 GSR 2007-HEL1 GCMI, SV2006-OPT2 HALO 2007-2 GCMI, SV2006-OPT3 HARBORVIEW 2007-2 Y GCMI, SV2006-OPT4 HASCO2006-OPT2 Y GCMI, SV2006-OPT5 HASCO 2006-OPT1 Y GCMI-HVIEW2007-4 HASCO 2006-OPT3 Y GCMI-HVIEW2007-7 HASCO 2007-HE2 Y GCMI-RBSGC2007-B HASCO 2007-NC1 Y GCMI-SV2007-OPT1 HASCO 2007-WF1 Y GCMI-SV2007-OPT2 HASCO2006-OPT4 GCMI-SV2007-OPT3 HASCO2006-WMC1 GCMI-SV2007-OPT4 HEAT 2006-1 GCMI-SV2007-OPT5 HEAT 2006-3 GCMI-SV2007-WMC1 HEAT 2006-4 GECMC 2007-C1 Y HEAT 2006-5 GMAC 2006-C1 Y HEAT 2006-6 GNPT 2006-AR1 HEAT 2006-7 GNPT 2006-AR2 HEAT 2006-8 GNPT 2006-AR3 HEAT 2007-1 GS 2006-GG6 Y HEAT 2007-2 GS 2006-GG8 Y HEAT 2007-3 GS 2007-GG10 Y HELT2007-FRE1 GSAA 2006-10 HEMT 2006-1 GSAA 2006-12 HEMT 2006-3 GSAA 2006-14 HEMT 2006-4 GSAA 2006-16 HSBA-FFML2006-FF11 GSAA 2006-18 HSBA-HALO2006-2 GSAA 2006-6 HSBA-HALO2007-1 GSAA 2006-8 HSBA-HALO2007-AR1 GSAA 2007-10 HSBA-HALO2007-AR2 GSAA 2007-4 HSBA-HALO2007-WF1 GSAA 2007-5 HSBA-HASCO2006-HE1 GSAA 2007-6 HSBA-HASCO2006-HE2 GSAA 2007-7 HSBA-HASCO2007-HE1 GSAA 2007-8 HSBA-HASCO2007-OPT1 GSAA 2007-9 JPM CHAS 2006-CIBC16 Y Y GSAMP 2006-S3 JPM CHAS 2007-CIBC18 Y Y GSMSC 12-GC6 Y JPM CHAS 2007-CIBC20 Y Y GSMSC 12GCJ7 Y JPM CHASE 2006-LDP6 Y GSR 2006-5F JPM CHASE 2007-C1 Y Y GSR 2006-AR1 JPM CHASE 2007-LDP10 Y A-4 Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? JPMC 12-CIBX Y LXS 2007-12N JPMC 12-LC9 Y LXS 2007-14H JPMC 2011-C5 Y LXS 2007-15N JPMC 2012-C6 Y LXS 2007-2N JPMC 2012-C8 Y LXS 2007-3 JPMORGAN 2006-LDP7 Y LXS 2007-4N LMT 2006-2 LXS 2007-6 LMT 2006-4 LXS 2007-8H LMT 2006-5 LXS 2007-9 LMT 2006-7 MABS 2007-HE1 LMT 2006-8 MABS 2007-HE2 LMT 2007-10 MALT 2007-HF1 LMT 2007-2 MANA 2007-A1 LMT 2007-4 MANA 2007-A2 LMT 2007-5 MANA 2007-A3 LMT 2007-6 MANA 2007-AF1 LMT 2007-7 MANA 2007-F1 LMT 2007-8 MANA 2007-OAR1 LMT 2007-9 MANA 2007-OAR2 LMT 2008-2 MANA 2007-OAR3 LUMI2007-1 MANA 2007-OAR4 LUMI2007-2 MANA 2007-OAR5 LUMINENT 2006-2 Y MARM 2007-3 LUMINENT 2006-7 Y MARM 2007-HF1 LUMINENT2006-3 MARM 2007-HF2 LUMINENT2006-4 MASTR 2007-1 LUMINENT2006-5 MERR OWNIT 2006-2 LUMINENT2006-6 MLCC 2006-1 LXS 2006-01 MLCC 2006-2 LXS 2006-10N MLCC 2006-3 LXS 2006-11 MLCC 2007-1 LXS 2006-12N MLCC 2007-2 LXS 2006-13 MLCC 2007-3 LXS 2006-15 MLMBS 2007-1 LXS 2006-17 MLMBS 2007-2 LXS 2006-18N MLMBS 2007-3 LXS 2006-19 MLMI 2006-A1 LXS 2006-20 MLMI 2006-A2 LXS 2006-3 MLMI 2006-A3 LXS 2006-5 MLMI 2006-A4 LXS 2006-7 MLMI 2006-AF1 LXS 2006-8 MLMI 2006-AF2 LXS 2007-1 MLMI 2006-F1 LXS 2007-11 MLMI 2006-FM1 A-5 Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? MLMI 2006-HE1 MSCC HEL 2007-1 MLMI 2006-HE2 MSCC-2007-14AR MLMI 2006-HE3 MSCI 2007-IQ15 Y Y MLMI 2006-OPT1 NAAC 2006-AP1 Y MLMI 2006-RM1 NAAC 2006-AR1 Y MLMI 2006-SL1 NAAC 2007-2 Y MLMI 2006-SL2 NAAC2006-AF1 MLMI 2006-WMC1 NAAC2006-AF2 MLMI 2006-WMC2 NAAC2006-AR2 MLMI 2007-HE2 NAAC2006-AR3 MORG2012C5 NAAC2006-WF1 MRGN 2006-HE1 NAAC2007-1 MRGN, 2006-HE2 NAAC2007-3 MRGN, 2006-HE3 NCMC 2008-1 MRGN, 2006-HE4 NewCastle2007-1 MRGN, 2006-HE5 NHEL 2006-FM1 Y MRGN, 2006-HE6 NHEL2006-FM2 MRGN, 2006-HE7 NHEL2006-HE1 MRGN, 2006-HE8 NHEL2006-HE2 MRGN, 2006-WMC1 NHEL2006-HE3 MRGN, 2006-WMC2 NHEL2006-WF1 MRGN, 2007-HE2 NOMU-NAAC2006-AR4 Mrgn, 2007-HE5 NOMU-NAAC2007-S2 Mrgn, 2007-HE6 NOMU-NHEL2006-AF1 MRGN, 2007-HE7 NOMU-NHEL2007-1 MRGN,2007-1 NOMU-NHEL2007-2 MRGN,2007-HE3 NOMU-NHEL2007-3 MRGN-ELAT2007-1 OOMLT 2006-1 MRGN-ELAT2007-2 OOMLT 2006-2 MRGN-MSSTI2007-1 OOMLT 2006-3 MSBAM 12-C6 Y OPT1-2007-1 MSC 2006-IQ12 Y Y OPT1-2007-2 MSC 2007-HQ11 Y Y OPT1-2007-3 MSC 2007-HQ13 Y OPT1-2007-4 MSCC 11-C3 OPT1-2007-5 MSCC 12-C4 OPT1-2007-6 MSCC 2006-11 OPT1-2007-CP1 MSCC 2006-3AR OPT1-2007-FXD1 MSCC 2006-5AR OPT1-2007-FXD2 MSCC 2006-6AR OPT1-2007-HL1 Y MSCC 2006-7 PC 2006-1 Y MSCC 2006-8AR PHH AM 2007-1 MSCC 2007-12 PHH AM 2007-2 MSCC 2007-13 PHH AM 2007-3 A-6 Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? PHHMC 2008-CIM2 RFCO 2006-KS2 PRIME 2006-1 RFCO 2006-KS3 PRIME 2006-2 RFCO 2006-KS4 PRIME 2006-CL1 RFCO 2006-KS5 PRIME 2007-1 RFCO 2006-KS6 PRIME 2007-2 RFCO 2006-KS7 PRIME 2007-3 RFCO 2006-KS8 RAAC Series 2006-SP1 Y RFCO 2006-KS9 Trust RFCO 2006-NC2 RAAC Series 2006-SP2 Y RFCO 2006-NC3 Trust RFCO 2006-QA1 RAAC Series 2006-SP3 Y RFCO 2006-QA10 Trust RFCO 2006-QA11 RAAC Series 2006-SP4 Y RFCO 2006-QA2 RAMP Series 2006-NC1 Trust Y RFCO 2006-QA3 RAMP Series 2007-RS2 Trust Y RFCO 2006-QA4 Renaissance 2006-1 RFCO 2006-QA5 Renaissance 2006-2 RFCO 2006-QA6 Renaissance 2006-3 RFCO 2006-QA7 Renaissance 2006-4 RFCO 2006-QA8 Renaissance 2007-1 RFCO 2006-QA9 Renaissance 2007-2 RFCO 2006-QH1 Renaissance 2007-3 RFCO 2006-QO1 RFC 2007-QH7 RFCO 2006-QO10 RFC 2007-QS9 RFCO 2006-QO2 RFCO 2006-EFC1 RFCO 2006-QO3 RFCO 2006-EFC2 RFCO 2006-QO4 RFCO 2006-EMX1 RFCO 2006-QO5 RFCO 2006-EMX3 RFCO 2006-QO6 RFCO 2006-EMX4 RFCO 2006-QO7 RFCO 2006-EMX5 RFCO 2006-QO8 RFCO 2006-EMX7 RFCO 2006-QO9 RFCO 2006-EMX8 RFCO 2006-QS1 RFCO 2006-EMX9 RFCO 2006-QS10 RFCO 2006-HI1 RFCO 2006-QS11 RFCO 2006-HI2 RFCO 2006-QS12 RFCO 2006-HI3 RFCO 2006-QS13 RFCO 2006-HI4 RFCO 2006-QS14 RFCO 2006-HI5 RFCO 2006-QS15 RFCO 2006-HSA1 RFCO 2006-QS16 RFCO 2006-HSA2 RFCO 2006-QS17 RFCO 2006-HSA4 RFCO 2006-QS18 RFCO 2006-HSA5 RFCO 2006-QS3 RFCO 2006-KS1 RFCO 2006-QS4 A-7 Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? RFCO 2006-QS5 RFCO 2007-QH2 RFCO 2006-QS6 RFCO 2007-QH3 RFCO 2006-QS7 RFCO 2007-QH4 RFCO 2006-QS8 RFCO 2007-QH5 RFCO 2006-QS9 RFCO 2007-QH8 RFCO 2006-RS1 RFCO 2007-QH9 RFCO 2006-RS2 RFCO 2007-QO1 RFCO 2006-RS3 RFCO 2007-QO2 RFCO 2006-RS4 RFCO 2007-QO3 RFCO 2006-RS5 RFCO 2007-QO4 RFCO 2006-RS6 RFCO 2007-QO5 RFCO 2006-RZ1 RFCO 2007-QS1 RFCO 2006-RZ2 RFCO 2007-QS10 RFCO 2006-RZ3 RFCO 2007-QS11 RFCO 2006-RZ4 RFCO 2007-QS2 RFCO 2006-RZ5 RFCO 2007-QS3 RFCO 2006-S10 RFCO 2007-QS4 RFCO 2006-S11 RFCO 2007-QS5 RFCO 2006-S12 RFCO 2007-QS6 RFCO 2006-S2 RFCO 2007-QS7 RFCO 2006-S3 RFCO 2007-QS8 RFCO 2006-S4 RFCO 2007-RS1 RFCO 2006-S5 RFCO 2007-RZ1 RFCO 2006-S6 RFCO 2007-S1 RFCO 2006-S7 RFCO 2007-S2 RFCO 2006-S8 RFCO 2007-S3 RFCO 2006-S9 RFCO 2007-S4 RFCO 2006-SA1 RFCO 2007-S5 RFCO 2006-SA2 RFCO 2007-S6 RFCO 2006-SA4 RFCO 2007-S7 RFCO 2007-EMX1 RFCO 2007-S8 RFCO 2007-HI1 RFCO 2007-S9 RFCO 2007-HSA1 RFCO 2007-SA1 RFCO 2007-HSA2 RFCO 2007-SA2 RFCO 2007-HSA3 RFCO 2007-SA3 RFCO 2007-KS1 RFCO 2007-SA4 RFCO 2007-KS2 RFCO 2007-SP1 RFCO 2007-KS4 RFCO 2007-SP2 RFCO 2007-QA1 RFCO 2007-SP3 RFCO 2007-QA2 RFCO2007-QH6 RFCO 2007-QA3 RFMSI Series 2006-S1 Trust Y RFCO 2007-QA4 SABR2007-HE1 RFCO 2007-QA5 SACO 2006-10 RFCO 2007-QH1 SACO 2006-2 A-8 Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? SACO 2006-3 SASCO 2006-3H SACO 2006-4 SASCO 2006-BC1 SACO 2006-5 SASCO 2006-BC2 SACO 2006-6 SASCO 2006-BC3 SACO 2006-7 SASCO 2006-BC5 SACO 2006-9 SASCO 2006-BC6 SACO 2007-1 SASCO 2006-OPT1 Y SACO 2007-2 SASCO 2006-WF1 Y SAIL 2006-1 SASCO 2006-WF2 SAIL 2006-2 SASCO 2006-WF3 SAIL 2006-3 SASCO 2007-BC1 SAIL 2006-4 SASCO 2007-BC2 SAMI 2006-AR1 SASCO 2007-BC3 SAMI 2006-AR2 SASCO 2007-BC4 SAMI 2006-AR3 SASCO 2007-SC1 SAMI 2006-AR4 SASCO 2007-WF1 SAMI 2006-AR5 SASCO 2007-WF2 SAMI 2006-AR8 SASCO TIAA 2007-C4 Y Y SAMI 2007-AR1 SEMT 2011-1 SAMI 2007-AR2 SEMT 2011-2 SAMI 2007-AR3 SEMT 2012-1 SAMI 2007-AR4 SEMT 2012-2 SAMI 2007-AR5 SEMT 2012-3 SAMI 2007-AR6 SEMT 2012-4 SAMI 2007-AR7 SEMT 2012-5 SARM 2006-1 SEMT 2012-6 SARM 2006-11 SGMF 2006-FRE1 SARM 2006-12 SGMF 2006-OPT2 SARM 2006-2 SGMS 2006-FRE2 SARM 2006-3 SMTS 2006-1 SARM 2006-4 SMTS 2007-1 SARM 2006-5 SMTS 2007-2 SARM 2006-6 SMTS 2007-3 SARM 2006-7 SMTS 2007-4 SARM 2006-8 SMTS 2010-H1 SARM 2007-10 SQALT 2006-1 SARM 2007-11 STARM 2007-2 SARM 2007-3 STARM 2007-3 SARM 2007-4 UBS MABS 2006-AB1 SARM 2007-5 UBS MABS 2006-FRE1 SARM 2007-6 UBS MABS 2006-HE1 SARM 2007-7 UBS MABS 2006-HE2 SARM 2007-8 UBS MABS 2006-HE3 SARM 2007-9 UBS MABS 2006-HE4 A-9 Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? UBS MABS 2006-HE5 WFMBS 2006-1 UBS MABS 2006-WMC1 WFMBS 2006-10 UBS MABS 2006-WMC2 WFMBS 2006-11 UBS MABS 2006-WMC3 WFMBS 2006-12 UBS MABS 2006-WMC4 WFMBS 2006-13 UBS MABS 2007-WMC1 WFMBS 2006-14 UBS MALT 2006-1 WFMBS 2006-15 UBS MALT 2006-2 WFMBS 2006-16 UBS MALT 2006-3 WFMBS 2006-17 UBS MALT 2007-1 WFMBS 2006-18 UBS MARM 2006-2 WFMBS 2006-19 UBS MARM 2006-OA1 WFMBS 2006-2 UBS MARM 2006-OA2 WFMBS 2006-20 UBS MARM 2007-1 WFMBS 2006-3 UBS MARM 2007-2 WFMBS 2006-4 UBS MASL 2006-1 WFMBS 2006-5 UBS MASTR 2006-1 WFMBS 2006-6 UBS MASTR 2006-2 WFMBS 2006-7 UBS MASTR 2006-3 WFMBS 2006-8 WACHOVIA 2006-C23 Y WFMBS 2006-9 WACHOVIA 2006-C25 Y WFMBS 2006-AR1 WACHOVIA 2006-C26 Y WFMBS 2006-AR10 WACHOVIA 2006-C27 Y WFMBS 2006-AR11 WACHOVIA 2006-C28 Y WFMBS 2006-AR12 WACHOVIA 2006-C29 Y WFMBS 2006-AR13 WACHOVIA 2007-30 Y WFMBS 2006-AR14 WACHOVIA 2007-C31 Y WFMBS 2006-AR15 WACHOVIA 2007-C32 Y WFMBS 2006-AR16 WACHOVIA 2007-C33 Y WFMBS 2006-AR17 WACHOVIA 2007-C34 Y WFMBS 2006-AR18 WFALT 2007-AR5 WFMBS 2006-AR19 WFALT 2007-PA1 WFMBS 2006-AR2 WFALT 2007-PA2 WFMBS 2006-AR3 WFALT 2007-PA3 WFMBS 2006-AR4 WFALT 2007-PA4 WFMBS 2006-AR5 WFALT 2007-PA5 WFMBS 2006-AR6 WFALT 2007-PA6 WFMBS 2006-AR7 WFCM 12-LC5 Y Y WFMBS 2006-AR8 WFHET 2006-1 WFMBS 2007-1 WFHET 2006-2 WFMBS 2007-10 WFHET 2006-3 WFMBS 2007-11 WFHET 2007-1 WFMBS 2007-12 WFHET 2007-2 WFMBS 2007-13 WFHM 2007-M04 WFMBS 2007-14 A-10 Platform Transactions Previously Omitted Transaction? Subjectto 1122(d)(4)(iii)? WFMBS 2007-15 WFMBS 2007-16 WFMBS 2007-17 WFMBS 2007-2 WFMBS 2007-3 WFMBS 2007-4 WFMBS 2007-5 WFMBS 2007-6 WFMBS 2007-7 WFMBS 2007-8 WFMBS 2007-9 WFMBS 2007-AR10 WFMBS 2007-AR3 WFMBS 2007-AR4 WFMBS 2007-AR5 WFMBS 2007-AR6 WFMBS 2007-AR7 WFMBS 2007-AR8 WFMBS 2007-AR9 WFMBS 2008-1 WFMBS 2008-AR1 WFMBS 2008-AR2 WFRBS 11-C5 Y WFRBS 12-C10 Y Y WFRBS 12-C6 Y Y WFRBS 12-C7 Y Y WFRBS 12-C8 Y Y WFRBS 12-C9 Y Y WMC-2006-1 A-11 Appendix B to the Company’s Assessment of Compliance with the Applicable Servicing Criteria The Company has amended its assessment of compliance dated February 15, 2013 to include the applicable servicing criteria 1122(d)(4)(iii) and to include certain previously omitted transactions in its Platform. The assessment herein has been amended to reflect the performance by the Company of the Securities and Exchange Commission’s Regulation AB Item 1122(d)(4)(iii) for the Period.Although this criterion was previously deemed “not applicable” for the Period, the Company has determined that it is in fact applicable to the activities it performs with respect to the Platform, but there were no occurrences of events with respect to such criterion during the Period; and thus the assessment herein corrects the reporting of such performance.The transactions to which criterion 1122(d)(4)(iii) apply are identified in Appendix A. The assessment herein has been corrected to reflect the inclusion of certain previously omitted transactions in the Platform.Based on the definition of the Platform, such previously omitted transactions and securities have been identified by management as part of the Platform.The assessment herein includes the listing of the transactions and securities in Appendix A which were subject to the Company’s assessment that it complied in all material respects with the Applicable Servicing Criteria.The previously omitted transactions have been identified in Appendix A.
